Citation Nr: 1717467	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  10-43 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1151.

3.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to January 1967.  The Veteran died in March 2009.  The appellant is his surviving spouse.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  

The appellant provided testimony at a March 2013 Travel Board hearing.  The hearing transcript is of record.  

The Board remanded the appeal in May 2015 for additional development.  The Board finds that an additional remand is necessary prior to review of the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The appellant testified at a March 2013 Travel Board hearing before a Veterans Law Judge.  In a March 2017 letter, the Board informed the appellant that the Veterans Law Judge who conducted the March 2013 hearing was currently unavailable to participate in a decision in her appeal and she was offered an opportunity to testify at a hearing before another Veterans Law Judge who would decide the claim.  38 C.F.R. §§ 20.707, 20.717 (2016).

In April 2017 correspondence, the appellant elected to testify at another Travel Board hearing, to be held at the local RO.  Because Travel Board hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a Travel Board hearing before a Veterans Law Judge of the Board.  The AOJ should send notice of the scheduled hearing to the appellant at her current address of record, a copy of which should be associated with the record.  Thereafter, the case should be returned to the Board for further appellate review, as appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




